


110 HR 3345 IH: Substitute Teaching Improvement

U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3345
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2007
			Mr. Payne introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To authorize the Secretary of Education to establish a
		  competitive demonstration grant program to provide funds for local educational
		  agencies in order to increase the effectiveness of substitute teaching, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Substitute Teaching Improvement
			 Act.
		2.FindingsThe Congress finds the following:
			(1)As much as one
			 full year of a child’s elementary and secondary education is taught by
			 substitute teachers.
			(2)Less than one in
			 four school districts provide training for substitute teachers.
			(3)No
			 training is given to substitute teachers in 77 percent of school districts in
			 the United States.
			(4)Over half (56
			 percent) of school districts never have a face-to-face interview with
			 substitute teaching candidates.
			(5)Poorly trained
			 substitute teachers have a negative impact on student academic performance and
			 achievement.
			(6)Schools with high
			 concentrations of disadvantaged populations are more likely to be taught by
			 less qualified permanent teachers and under-prepared substitute
			 teachers.
			(7)Nine out of the ten
			 lowest-ranked States in National Assessment of Educational Progress (NAEP)
			 testing allowed substitute teachers with only a high school diploma to teach in
			 their schools.
			(8)In fact, in 28
			 States, principals may hire anyone with a high school diploma or a general
			 equivalency diploma (GED) who is age 18 years of age or older.
			(9)Schools with lower
			 academic achievement are twice as likely to allow less qualified substitutes in
			 the classroom.
			(10)On any given day
			 in the United States, more than 270,000 classes are taught by substitute
			 teachers.
			(11)Formal training
			 of substitute teachers has been shown to improve the quality of education,
			 lower school district liability, reduce the number of student and faculty
			 complaints, and increase retention rates of substitute teachers.
			3.Establishing a
			 program to increase the effectiveness of substitute teaching
			(a)In
			 generalThe Secretary of
			 Education is authorized to make competitive demonstration grants to eligible
			 local educational agencies for the purposes of—
				(1)increasing the
			 effectiveness of substitute teaching through a comprehensive training program
			 for substitute teachers, principals, permanent classroom teachers, and district
			 managers of substitute teachers; and
				(2)evaluating the
			 effectiveness of the program.
				(b)Eligible local
			 educational agencyIn this Act, the term eligible local
			 educational agency means—
				(1)a
			 high-need local educational agency; or
				(2)a
			 partnership of a high-need local educational agency and an institution of
			 higher education, or non-profit education organization.
				4.Use of
			 fundsA local educational
			 agency that receives a grant under section 3 shall use the funds made available
			 through the grant—
			(1)to train
			 substitute teachers in—
				(A)classroom
			 management;
				(B)effective teaching
			 strategies that address a variety of student learning needs and styles;
				(C)teacher
			 professionalism; and
				(D)educational laws
			 and issues;
				(2)to train
			 principals and permanent teachers in effectively integrating substitute
			 teachers in school operations, such as—
				(A)best practices in
			 recruiting and retaining substitutes;
				(B)best practices in
			 preparing students for substitutes;
				(C)proper planning and
			 follow-up for substitutes; and
				(D)use of permanent
			 substitutes;
				(3)to develop a
			 resource kit for substitute teachers that contains—
				(A)short whole-class
			 critical thinking activities;
				(B)independent student
			 activities; and
				(C)teacher-directed
			 activities and lessons organized by subject matter; and
				(4)to collect data on
			 substitute teachers and the practices for managing substitute teachers in
			 participating districts, including information on the—
				(A)demand for
			 substitute teachers;
				(B)qualifications of
			 substitute teachers;
				(C)number and
			 percentage of substitute teachers that receive some form of training prior to
			 entering the classroom; and
				(D)number of
			 complaints registered against substitute teachers.
				5.Research and
			 reports
			(a)Study on
			 substitute teachingNot later
			 than 120 days after the date of the enactment of this Act, the Secretary of
			 Education shall commission a national independent evaluation of the prevalence
			 of substitute teaching and current State and local efforts to improve the
			 effectiveness of substitute teaching and their impact on student achievement.
			 The Secretary shall report the findings of the evaluation to the Congress not
			 later than two years after the date on which the study is commissioned.
			(b)Impact of funded
			 programsNot later than 1
			 year after the date on which the last demonstration grant made under section 3
			 expires, the Secretary of Education shall submit a report to the Congress
			 describing the impact on student achievement of programs funded under this
			 Act.
			6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act $5,000,000 for fiscal year
			 2008 and such sums as may be necessary for fiscal years 2009 through
			 2012.
		
